    Case 1:20-cv-15251-NLH-AMD Document 3 Filed 11/04/20 Page 1 of 3 PageID: 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      ALBERT A. SHAMMAH,                     1:20-cv-15251-NLH-AMD

                      Plaintiff,             OPINION

            v.

      JUDGE MICHAEL A. SHIPP,

                      Defendant.


APPEARANCES:

ALBERT A. SHAMMAH
486 9TH AVENUE
APT. 5FN
NEW YORK, NY 10018

        Plaintiff appearing pro se

HILLMAN, District Judge

        Plaintiff, Albert A. Shammah, appearing pro se, filed a

“CIVIL RIGHTS COMPLAINT FORM,” which is provided by the United

States Attorney’s Office, 1 in this Court alleging that his civil



1
 The form explains, “The United States Attorney’s Office, in
coordination with the Civil Rights Division of the United States
Department of Justice, is charged with enforcing the federal
civil rights laws throughout the District of New Jersey. The
Office therefore readily receives information that brings to its
attention possible violations of federal civil rights laws. The
United States Attorney’s Office is primarily a legal office and
not an investigative agency. This Office will determine if your
complaint raises a potential violation of federal civil rights
laws that would be within the enforcement authority of this
Office to investigate, or should be referred to another agency
for investigation or other action.” The form directs that it
should be submitted to the Civil Division of the U.S. Attorney’s
Office in Newark, New Jersey.
    Case 1:20-cv-15251-NLH-AMD Document 3 Filed 11/04/20 Page 2 of 3 PageID: 6



rights were violated by Defendant.           Plaintiff submitted this

“complaint” without also submitting the required filing fee or

filing an application to proceed in forma pauperis (“IFP”).

        Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.           The entire fee to be paid in

advance of filing a civil complaint is $400.            Under Title 28,

section 1915 of the United States Code, however, a court may

allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application.           28 U.S.C. § 1915(a)(1).

        Because Plaintiff has failed to pay the filing fee or

submit an IFP application, the Clerk of the Court will be

ordered to administratively terminate this action, without

filing the “complaint” or assessing a filing fee. 2            Plaintiff

will be granted leave to (1) apply to re-open within 45 days by

either paying the filing fee or submitting the proper IFP

application, and (2) resubmit his complaint in a form that is




2 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                        2
Case 1:20-cv-15251-NLH-AMD Document 3 Filed 11/04/20 Page 3 of 3 PageID: 7



appropriate for this Court, see

https://www.njd.uscourts.gov/sites/njd/files/ProSePacket_1.pdf

     An accompanying Order follows.



Date: November 4, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
